Citation Nr: 1745178	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-24 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, to include as due to a service-connected disability.

2. Entitlement to an initial rating in excess of 10 percent for service-connected hypertension, to include on an extra-schedular basis.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from April to July 1983 he subsequently served in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for PTSD and hypertension and granted service connection for hypertension with a 10 percent rating effective December 27, 2004, respectively. Although the Veteran did not submit an explicit notice of disagreement with the September 2006 decision, he did submit a request for reconsideration, with additional evidence received during the appeal period. 38 C.F.R. § 3.156(b) (2016). 

The RO again denied the Veteran's claims for entitlement to service connection for hypertension and PTSD in rating decisions issued in October 2007, February 2008, July 2008, and January 2009. There are no prior final denials as the Veteran submitted requests for reconsiderations with additional evidence within a year of the October 2007, February 2008, July 2008, and January 2009 rating decisions as well. See Beraud v. McDonald, 766F. 3d 1402 (Fed. Cir. 2014) (holding that if new evidence is received during the appeal period after a rating decision, the decision does not become final unless there is a subsequent adjudication as to whether the evidence was new and material under 38 C.F.R. § 3.156(b) (2016)). Service connection for hypertension was granted in a rating decision issued January 2014, with an effective date of December 27, 2004, and the Veteran timely appealed the initial rating of 10 percent.

The RO adjudicated service connection for PTSD. In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for acquired psychiatric disorders. As emphasized in Clemmons, though a veteran may only seek service connection for depression and PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id. Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed as shown in the first issue on the title page of this document.

TDIU is an element of the Veteran's appeal of the initial rating assigned for hypertension because unemployability has been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran appeared at a hearing before the undersigned in November 2016.

The issues of entitlement to service connection for PTSD, a separate rating for hypertension on the basis of heart disease; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 12, 2005, the Veteran did not have diastolic blood pressure predominately 110 or more, or systolic pressure predominately 200 or more.

2. From May 12, 2005, to June 14, 2006, the Veteran had diastolic blood pressure predominately 110 or more.

3. Since June 15, 2006, the Veteran has not had diastolic blood pressure predominately 110 or more, or systolic pressure predominately 200 or more.

4. The Veteran has depression secondary to service-connected hypertension.



CONCLUSIONS OF LAW

1. The criteria for a scheduler rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

2. The criteria for entitlement to service connection for an acquired psychiatric disorder, as secondary to service-connected hypertension, have been met. 38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310.

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has been diagnosed with PTSD; however, his stressors have not been verified and more importantly, the diagnosis has not been linked to service. VA treatment records show that the diagnosis has been attributed to a post-service assault.  He, therefore, does not meet the criteria for service connection for that disorder. 38 C.F.R. § 3.304(f) (2016).  The Veteran has also been diagnosed with depression. See June 2013 Providence Little Company note.

In January 2014, the Veteran was granted service connection for hypertension. In June 2014, the Veteran was afforded a VA hypertension examination to assess the current severity of his hypertension. The examiner noted the Veteran's hypertension had led to several medical issues, including depression. Therefore, service connection is warranted on a secondary basis for the Veteran's depressive disorder.

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

In the case of an initial rating, the Board must consider whether staged ratings are warranted to account for changes in the disability during the period beginning with the effective date of service connection. Fenderson v. West, 12 Vet. App. 119 (1999). 

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101. For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101. Any higher rating requires diastolic pressure predominately 120 or more. See id.

The Veteran has been awarded 10 percent disability for hypertension since December 2004. The Veteran filed a claim for an initial increased rating for hypertension in February 2014.

The record includes several blood pressure readings during the appeal period. 

From the effective date of service connection, December 27, 2004, to May 11, 2005, the Veteran's systolic pressure ranged between 115 and 172, and his diastolic pressure ranged between 82 and 121, with nine of the ten readings at 104 or less.

From May 12, 2005, to June 14, 2006, the Veteran's systolic pressure ranged between 126 and 181, and his diastolic pressure ranged between 104 and 120, with only two of the seven readings below 110 and averaging 110.

From June 15, 2006, to the beginning of 2007, the Veteran's systolic pressure ranged between 129 and 154, and his diastolic pressure ranged between 86 and 99.

For the year 2007, the Veteran's systolic pressure ranged between 136 and 200, with seven of the eight readings at 164 or less, and his diastolic pressure ranged between 78 and 117, with seven of the eight readings at 107 or less.

For the years 2008 through 2010, the Veteran's systolic pressure ranged between 132 and 167, and his diastolic pressure ranged between 87 and 111, with eight of the nine readings at 105 or less.

For the years 2011 through 2012, the Veteran's systolic pressure ranged between 119 and 167, and his diastolic pressure ranged between 74 and 110, with nine of the ten readings at 104 or less.

For the years 2013 through 2014, the Veteran's systolic pressure ranged between 132 and 162, and his diastolic pressure ranged between 85 and 114, with six of the seven readings at 102 or less.

For the years 2015 through 2016, the Veteran's systolic pressure ranged between 96 and 192, and his diastolic pressure ranged between 61 and 104.

For the year 2017, the Veteran's systolic pressure ranged between 100 and 180, and his diastolic pressure ranged between 44 and 120, with 59 of the 69 readings at 109 or less and averaging 91.

An August 2007 letter from Dr. N.H. noted that the combination of the Veteran's hypertension and PTSD cause unemployment. 

A September 2007 letter from Dr. E.C. described the Veteran's hypertension symptoms as chest pain, shortness of breath, and fatigue.

A March 2013 letter from M.G. provided that the Veteran had been hospitalized many times due to his hypertension and stress. M.G. detailed one incident when they were dining in a restaurant and the Veteran "experienced unbearable pain throughout his legs and arms and screeched out due to the intensity of the pain." He was then rushed to the hospital where his blood pressure was found to be more than double the normal rate and took several hours to control. M.G. stated these incidents occurred frequently.

In April 2014, Dr. E.C. filled out a DBQ. He diagnosed severe hypertension. He noted that the Veteran's severe hypertension episodes that caused chest pain and headaches which impacted his ability to work.

In June 2014, the Veteran was afforded a hypertension DBQ. The examiner diagnosed hypertension. The examiner noted that "severe blood pressure has further led to other medical issues such as headaches, stomach pain, chest pain, occasional numbness, disponding stress, relationship problems, periods of blacking out, employment deselection, depression, etc." The examiner further noted the Veteran needed to avoid stressful situations due to his hypertension, and this impacted his ability to work. The examiner found retinopathy with AV nicking in both eyes. Lungs were clear. Irregular rhythms, shown as premature ventricular contractions, were found. There was no abdominal tenderness and bowel sounds were normal. Examinations of the upper and lower extremities were normal. Chest X-rays were within normal limits. The electrocardiogram (EKG) showed arrhythmias and ischemia, but no signs of cardiac dilation or cardiac hypertrophy.

A July 2015 note from Dr. E.C. released the Veteran from work for a period of 10 days due to severe hypertension with headache.

In the November 2016 hearing, the Veteran stated he stopped working a year and a half prior because his doctor had disabled him based on his hypertension. He further stated that the conditions of his employment had caused a stroke and several episodes of near strokes.

A May 2017 discharge note showed the Veteran had been hospitalized for weakness and a possible cerebral vascular accident.

In June 2017, the Veteran was afforded another hypertension DBQ. The examiner diagnosed hypertension. The examiner noted that diastolic pressure elevation was almost daily between 100 and 130. The examiner further noted that there were no other signs or symptoms related to hypertension and that hypertension did not impact the Veteran's ability to work.

From May 12, 2005, to June 14, 2006, the Veteran's diastolic pressure was predominantly 110. He had one diastolic pressure reading of 120 or more so his diastolic pressure was not predominately 120 or more. Therefore, an initial rating in excess of 20 percent for the Veteran's hypertension is not warranted. However, resolving doubt in the Veteran's favor, an initial 20 percent rating is warranted for his hypertension disability from May 12, 2005, to June 14, 2006. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.104, Diagnostic Code 7101. 

For the period beginning December 27, 2004, to May 11, 2005, and since June 15, 2006, the blood pressure readings have not more approximated the criteria for a rating in excess of 10 percent. The Veteran's diastolic pressure was never predominately over 110 and his systolic pressure was never predominately over 200; therefore, he has not met or approximated the criteria for a schedular rating in excess of 10 percent during these time periods. See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1). Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 



If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-16. When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. Id. at 116. 

A June 2014 examiner determined that in addition to depression, the Veteran's hypertension led to headaches, stomach pain, chest pain, occasional numbness, and blacking outs. Service connection for headaches was denied in November 2016.  The Veteran has not claimed secondary service connection for the additional disabilities mentioned on the June 2014 examination.  

The hypertension itself has not been reported to be manifested by symptoms outside the rating schedule.  The first step of the Thune test is, therefore, not met.



ORDER

A schedular rating in excess of 10 percent for hypertension prior to May 12, 2005, is denied.

A schedular rating of 20 percent for hypertension from May 12, 2005, to June 14, 2006, is granted.

A schedular rating in excess of 10 percent for hypertension since June 15, 2006, is denied.

Service connection for an acquired psychiatric disorder other than PTSD is granted.



REMAND

The reports of chest pain and severe hypertension raise a question as to whether a separate rating is warranted for hypertensive heart or other heart disease.  See Note 3 following Diagnostic Code 7101.  An examination is needed to determine this.

VA treatment records show a number of diagnoses of PTSD.  The records contain few indications of the stressor supporting those diagnoses.  A record dated in September 2004 attributes the disorder to a post-service assault.  The Veteran testified that his stressor involved his exposure to a tornado near Wolf Creek, Oklahoma on May 13, 1983.  Records from the National Weather Service confirm that there was a tornado in Lawton, Oklahoma near Wolf Creek on May 13, 1983; and that there were approximately 25 other tornados in Oklahoma on that date.  The Lawton tornado was rated F0. Other tornados on that date were rated as high as F3.  National Weather Service, 1983 Oklahoma Tornadoes; https://www.weather.gov/oun/tornadodata-ok-1983. The Veteran was stationed at Fort Sill, Oklahoma, which is near Lawton. He has not yet been afforded an examination for PTSD and an opinion is needed as to whether he has PTSD attributable to the in-service stressor.

These issues as well as the initial rating for depression are inextricably intertwined with the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1. Assign an initial rating for an acquired psychiatric disorder.

2. Afford the Veteran an examination to assess whether he has hypertensive heart disease or other heart disease associated with hypertension.  The examination report should include findings as to the severity of any such disability.


3. Afford the Veteran an examination for PTSD. The examiner should provide an opinion as to whether the Veteran has met the criteria for a diagnosis of PTSD at any time since 2004.

If the Veteran has met those criteria at any time since 2004, the examiner should opine whether the disability is due, in whole or part, to an in-service stressor, including the in-service tornado.

Invite the Veteran to submit a formal application for TDIU.

4. Once the foregoing development has been completed to the extent possible; and all service-connected disabilities have been rated, if there is any period when the Veteran was unemployed, but did not meet the percentage requirements for a TDIU, refer that issue to the Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


